Citation Nr: 1517964	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-21 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for chronic renal failure, to include as secondary to the service-connected Type II diabetes mellitus and the service-connected coronary artery disease.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to July 1971.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in July 2011.  The RO issued a Statement of the Case (SOC) in April 2013.  In June 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In his June 2013 Substantive Appeal (on VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent October 2013 letter, the Veteran's representative stated that the Veteran wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the April 2013 SOC, additional evidence was added to the record.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in April 2014.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDING OF FACT

The Veteran's current chronic renal failure and chronic kidney disease are caused by his service-connected Type II diabetes mellitus.


CONCLUSION OF LAW

Service connection for chronic renal failure and chronic kidney disease, as secondary to the service-connected Type II diabetes mellitus, is established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

II.  Service Connection

The Veteran seeks service connection for chronic renal failure, as secondary to the service-connected Type II diabetes mellitus and the service-connected coronary artery disease.  The Veteran does not allege that his chronic renal failure was directly incurred in his active military service.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of secondary service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  A private treatment record dated in October 2011 diagnosed the Veteran with chronic renal failure.  A July 2009 private treatment record, April 2012 private medical opinion, and an August 2013 private medical opinion diagnosed the Veteran with chronic kidney disease.  Thus, the Veteran has satisfied the first element of secondary service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for Type II diabetes mellitus and coronary artery disease.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only nexus opinions of record on the issue of secondary service connection are positive.  

Specifically, in a July 2009 private treatment record from the Veteran's treating physician, Dr. W.W., the Veteran was diagnosed with stage III chronic kidney disease "most likely due to a combination of hypertension and diabetic nephropathy."

At July 2010, September 2010, April 2011, and October 2011 private treatment visits with Dr. W.W., the Veteran was found to have chronic renal failure secondary to diabetic nephropathy, nephrosclerosis, and intermittent superimposed prerenal azotemia from increased ileostomy output, currently stage III chronic kidney disease.

In April 2012, the Veteran's private treating physician, Dr. W.W., reviewed the Veteran's medical records and provided a medical opinion.  The physician determined that the Veteran has chronic kidney disease.  The physician reviewed 11 measurements of the Veteran's kidney function over the past 11 years, and six out of those 11 were abnormal, which indicated chronic kidney disease.  Dr. W. stated that it was impossible to know whether the Veteran had some underlying diabetic kidney disease without a kidney biopsy.

In August 2013, the Veteran's private treating physician, Dr. M.G., submitted a medical opinion in support of the Veteran's claim.  The physician stated that he had been treating the Veteran since 2011.  The physician indicated that the Veteran has Type II diabetes mellitus, and a complication of his Type II diabetes mellitus was, in pertinent part, chronic kidney disease stage 3.  The physician determined that the Veteran's chronic kidney disease was at least as likely related to his longstanding Type II diabetes mellitus as to another cause.  The physician stated that he agreed with Dr. W. in that the only way to answer this question as to the true cause of the Veteran's chronic kidney disease would be a kidney biopsy.  The physician did not recommend a kidney biopsy for the Veteran as he had chronic kidney disease and it was possible that an intermittent increase ileostomy output might cause worsening of his kidney function.  The physician continued by stating, for reasons that are not understood, the degree of albuminuria is not necessarily linked to disease progression in patients with diabetic nephropathy associated with either type 1 or type 2 diabetes.  There are subgroups of patients with chronic kidney disease associated with Type II diabetes mellitus that do not have evidence of protein in their urine.  Thus, Dr. M.G. found that the Veteran had longstanding Type II diabetes mellitus that put him at significant risk for the development of chronic kidney disease.  The physician opined that the Veteran's chronic kidney disease was at least as likely related to his Type II diabetes mellitus as to another cause.

There are no contrary medical opinions of record, and the VA and private treatment records do not provide contrary evidence to that provided above.  The Board notes that the Veteran was afforded a VA diabetes mellitus examination in January 2010, during the course of this appeal.  However, the VA examiner did not provide a medical opinion regarding the etiology of the Veteran's chronic kidney disease as the examiner found that the Veteran did not have chronic kidney disease.  However, as shown above, the Veteran does have a current diagnosis of chronic kidney disease.  Thus, the medical evidence of record supports the Veteran's assertions and testimony that his current kidney disorder was caused by his service-connected Type II diabetes mellitus.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  Here, the preponderance of the evidence is for the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, in giving the Veteran the benefit of the doubt, the Veteran's claim of entitlement to service connection for chronic renal failure and chronic kidney disease, as secondary to the service-connected Type II diabetes mellitus, is granted.


ORDER

Entitlement to service connection for chronic renal failure and chronic kidney disease, as secondary to the service-connected Type II diabetes mellitus, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


